           Case 1:20-cv-05441-KPF Document 209 Filed 08/28/20 Page 1 of 2




                                                                                   Orrick, Herrington & Sutcliffe LLP
                                                                                   51 West 52nd Street
                                                                                   New York, NY 10019-6142
                                                                                   +1 212 506 5000
August 28, 2020                                                                    orrick.com

                                                                                   Alex V. Chachkes
Via ECF
                                                                                   E achachkes@orrick.com
                                                                                   D +1 212 506 3748
                                                                                   F +1 212 506 5151
Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse                                         Margaret Wheeler-Frothingham
40 Foley Square
                                                                                   E mwheeler-
New York, NY, 10007                                                                frothingham@orrick.com
                                                                                   D +1 212 506 3513



Re:       Uniformed Fire Officers Association et al v. DeBlasio et al 1:20-cv-05441-KP

Dear Judge Failla:

        Pursuant to Your Honor’s individual rules, Intervenor Communities United for Police Reform
(“CPR”) requests a pre-motion conference regarding its anticipated Motion to Dismiss the Complaint
under Fed. R. Civ. P. 12(b)(6).

The grounds upon which CPR may move are addressed in its Memorandum of Law In Opposition to the
PI (ECF 142), which would include those grounds that the City Defendants identified in their pre-motion
letter (ECF 81).

CPR has no desire to duplicate the arguments of the City Defendants. Thus, CPR proposes that it file its
papers seven days after the City Defendants file theirs, which time CPR can use to determine what
grounds for dismissal or issues if any still warrant briefing, with the subsequent briefing dates likewise
extended by seven days. Specifically, CPR’s proposed briefing schedule is below:

 September 4, 2020          City Defendants’ Motion to Dismiss
 September 11, 2020         CPR’s Motion to Dismiss
 October 9, 2020            Plaintiffs’ Opposition to Motion to Dismiss
 October 23, 2020           Replies in Support of Motions to Dismiss



Counsel for CPR reached out to counsel for the Parties regarding CPR’s intended motion and proposed
schedule. CPR advised that, in light of its request to file its brief a week after the City Defendants’
September 4 deadline, it would agree to a reciprocal one-week extension of the Plaintiffs’ Opposition
deadline.
          Case 1:20-cv-05441-KPF Document 209 Filed 08/28/20 Page 2 of 2




Hon. Katherine Polk Failla
August 28, 2020
Page 2


Neither Party indicated that it opposes CPR’s request to file its motion, but the Parties have been unable
to agree on a briefing schedule for that motion. Counsel for the City Defendants indicated that they will
consent to CPR filing its Motion to Dismiss and Memorandum seven days after the City’s deadline of
September 4; but that they would not agree to extending the Plaintiffs’ deadlines. Plaintiffs’ counsel
indicated that they would not agree to CPR filing its brief later than the currently scheduled September 4
date for the Motion to Dismiss; but that they would nonetheless want an additional week for their
Opposition in light of responding to an additional brief on dismissal.

CPR now respectfully requests that the Court set a pre-motion conference to consider the issue of timing
for CPR’s brief or to so-order CPR’s requested briefing schedule.

Respectfully submitted,

        /s/ Alex V. Chachkes                             /s/ Margaret L. Wheeler-Frothingham
        Alex V. Chachkes                                 Margaret L. Wheeler-Frothingham

cc (via ECF):
All counsel of record
